Citation Nr: 1229737	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  06-01 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1955 to December 1959.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which, in pertinent part, denied entitlement to service connection for hearing loss.  

In July 2007, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  The Veteran also testified before a Veterans Law Judge at the RO in August 2009.  In a January 2011 letter, the Veteran was informed that the Veterans Law Judge who conducted the August 2009 hearing was no longer at the Board.  The Veteran responded in February 2011 that he desired another hearing, and the Veteran testified before the undersigned at the RO in June 2012.  Copies of the transcripts of all three hearings are included in the record.  

In November 2009 and April 2011, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is necessary to develop additional evidence in accordance with VA's duty to assist.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  In this case, the record contains conflicting medical evidence regarding whether the Veteran currently has a bilateral hearing loss disability.  

In support of his claim, the Veteran submitted the report of a March 2007 private audiogram that showed a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2011) (impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 26 decibels or greater).  However, upon VA audiological examination in February 2010, the Veteran was found to have hearing sensitivity within normal limits for VA's purposes.  

The Veteran has reported a history of significant noise exposure during active duty service from his duties as a paratrooper, rifleman, and mortar man.  Although the Veteran's DD-214 indicates that he served as a cook, other service records verify that he was placed on jump status and the Board has found the Veteran's testimony regarding in-service noise exposure credible.  The Board therefore finds that a second VA audiological examination should be provided to determine whether the Veteran manifests a current bilateral hearing loss disability, and if so, whether the disability is related to his in-service noise exposure.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA audiological examination, to determine the nature and etiology of the claimed hearing loss disability.  The examiner must review the entire claims file in conjunction with the examination.  

A puretone audiometry test and controlled speech discrimination test (Maryland CNC) must be performed.  

If a hearing loss disability is demonstrated in accordance with 38 C.F.R. § 3.385, the examiner should offer an opinion, based on complete review of the Veteran's claims file and the Veteran's reports of hearing loss since service, as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the hearing loss disability is etiologically related to any incident of the Veteran's active service.

A complete rationale should be provided for all expressed opinions.

2.  Then, readjudicate the claim for service connection for a bilateral hearing loss disability.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



